Fourth Court of Appeals
                                       San Antonio, Texas
                                            November 12, 2013

                                           No. 04-13-00714-CV

                IN RE Robert Charles SNIP, M.D., in his Personal Capacity and as the
              Independent Executor of the Estate of Russell Thorn Snip, M.D., Deceased

                                    Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice

        On October 16, 2013, relator filed a petition for writ of mandamus. The court has
considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on November 12th, 2013.



                                                                    _____________________________
                                                                    Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of November, 2013.



                                                                    _____________________________
                                                                    Keith E. Hottle
                                                                    Clerk of Court

1
  This proceeding arises out of Cause No. 2013-CI-08765, styled Robert Charles Snip, M.D., in his personal
capacity, and as the Independent Executor of the Estate of Russell Thorn Snip, M.D., Deceased v. HEI Resources,
Inc., Charles Reed Cagle, Joel Held, and Baker & McKenzie, LLP, pending in the 407th Judicial District Court,
Bexar County, Texas, the Honorable Richard Price presiding.